Exhibit 10.10

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Executive Agreement”) is effective this
25th day of March, 2009, by and between Mastech, Inc., a Pennsylvania
corporation (hereinafter called the “Company”) and the undersigned employee,
Murali Balasubramanyam (hereinafter called the “Executive”).

WHEREAS, on October 11, 2001, Company and Executive entered into an Executive
Employment Agreement (together with its Schedules the “Agreement”), a copy of
which is attached as Exhibit 1; and

WHEREAS, on March 18, 2009, Company and Executive entered into a second
Executive Employment Agreement (together with its Schedules the “Second
Agreement”); and

WHEREAS, the parties hereto find it necessary to and are desirous of setting
aside the Second Agreement and reinstating the Agreement, subject to modifying
certain provisions, terms and conditions as set forth herein.

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
promises contained herein and in the Agreement, and other good and valid
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

1. The Second Agreement is voided and set aside. The parties agree that the
terms and conditions of the Agreement dated October 11, 2001 are reinstated and
adopted by both parties in this Executive Agreement, subject to the
modifications contained in Articles 2, 3 and 4 below.

2. Article 8, subpart b, of the Agreement will be replaced with the following

(b) Without Cause. In the event that Executive’s employment is terminated
without Cause Executive will be entitled to the following.

(1) Six (6) months of Executive’s last monthly base salary, as set forth in
Attachment A, less appropriate deductions, payable following Executive’s
termination of employment in accordance with the Company’s regular payroll
practices (“Severance Pay”).

Severance Pay will be treated as amounts paid under the Company’s generally
applicable severance pay policy (“Severance Policy”) as in effect from time to
time to the extent of Executive’s entitlement to payments under the Severance
Policy, provided that to the extent the Severance Pay to be received by
Executive during the first six (6) months after termination of employment,
together with all other taxable severance payments received during that six
(6)-month period (determined under Internal Revenue Code §409A and including the
payments under paragraph (4) below if required), exceeds the maximum amount of
severance pay permitted to be paid to a “specified employee” under Internal
Revenue Code §409A, the excess Severance Pay shall be paid instead in a single
lump sum on the first business day after the end of the six (6)-month period.

(2) Continued coverage under Company’s employee benefit plans (other than 401(k)
or pension benefit coverage) after termination of employment for Executive and
his eligible dependents, as and when provided under the Severance Policy, and
subject to the payment of applicable premiums or other costs, all in accordance
with the terms of the Severance Policy and the applicable benefit plans
(including, without limitation, cessation of such benefits due to receiving
similar benefit coverage from a new employer).



--------------------------------------------------------------------------------

(3) Following the cessation of coverage under the Company’s group health
(medical, dental, vision) plans under (2) above, Executive shall be entitled to
continue his coverage and coverage for any eligible qualified beneficiary under
Company’s group health plans in accordance with and for as long as required
under the federal “COBRA” requirements (subject to payment of the applicable
cost for such coverage as may be required by Company in accordance with COBRA).
Any period of post-termination coverage under (2) above shall not be considered
as part of the COBRA continued coverage period.

(4) For any period COBRA coverage under Company’s group health plans is in
effect for Executive and/or Executive’s qualified beneficiaries during the first
six (6) months after Executive’s termination of employment, Executive shall
receive a monthly payment at the same time as the Severance Pay, less
appropriate withholding, pursuant to the Company’s regular schedule and payroll
practices, in an amount equal to the excess of the Executive’s cost for COBRA
coverage over the cost Executive would have paid for group health plan coverage
as an active employee of the Company.

(5) For a period of six (6) months following Executive’s termination date,
continued vesting in unvested stock options outstanding as of such termination
date and granted under the Company’s Stock Incentive Plan (the “Stock Plan”), or
any successor thereto (the “Options”).

(6) The exercise period for a vested Option, including those which vest pursuant
to (5) above, will be extended for a period of six (6) months after the
otherwise applicable expiration date, but not later than the earlier of (i) the
original expiration date of such Option or (ii) ten (10) years from the date of
grant.

Executive further acknowledges that the Company’s obligations under this
Section 8(b), are contingent upon and subject to Executive’s signing (and not
revoking) an agreement and release of all claims against Company in a form
similar to the one attached hereto as Schedule C (or such other form acceptable
to Company).

3. Subpart d of Article 6 of the Agreement is deleted in its entirety.

4. In accordance with Article 3 of the Agreement, the compensation payable to
Executive as set forth in Schedule “A” to the Agreement may be modified annually
by Company. Schedule A to the Agreement is hereby voided and replaced with the
Schedule A (2) that is attached to this Executive Agreement.

5. For the sake of clarification, all other terms and conditions of the
Agreement not modified in Articles 2, 3 and 4 above hereby shall remain in full
force and effect.

6. EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS AMENDMENT IN ITS ENTIRETY.
EXECUTIVE ACKNOWLEDGES THAT HE HAS HAD THE OPPORTUNITY TO CONFER WITH ANYONE OF
HIS CHOICE, INCLUDING LEGAL COUNSEL, CONCERNING THIS AMENDMENT. BY SIGNING
BELOW, EXECUTIVE ACKNOWLEDGES THAT HE IS ENTERING INTO THIS AMENDMENT
VOLUNTARILY AND INTENDS TO BE BOUND BY IT.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the authorized representative of Company and Executive have
acknowledged and executed this Executive Agreement as of the day and year first
above written.

 

MASTECH, INC.     EXECUTIVE BY:  

/s/ Steven J. Shangold

    BY:  

/s/ Murali Balasubramanyan

(Authorized Signature)     (Authorized Signature) NAME:  

Steven J. Shangold

    NAME:  

Murali Balasubramanyan

(Type or Print)     (Type or Print) TITLE:  

President & CEO

    TITLE:  

EVP Rec. & Human Resources

DATE:  

3/25/2009

    DATE:  

3/25/2009



--------------------------------------------------------------------------------

Schedule A (2)

1. Position: Executive Vice President, HR and Recruiting. Executive shall report
in such capacity to the Company’s Chief Executive Officer.

2. Base Salary: $185,000, subject to good faith review and modification by the
Company.

3. Bonus: Executive shall be entitled to an annual bonus of up to $60,000 based
upon achieving year over year operating profit growth of 5% or more. Executive
shall be entitled to a quarterly bonus of up to $10,000 per quarter based upon
achieving sequential revenue growth of 2.5% or more (each quarter is a stand
alone calculation). Bonus shall be prorated in the event Executive is terminated
without cause. Bonuses are subject to the terms of the Company’s bonus plans and
bonuses are paid not later than March 15 of the year following the year in which
the bonus is earned.

4. Benefits: Executive is eligible for standard company benefits in the same
manner as other executives of the Company.

5. Expenses: The Company will reimburse all properly documented expenses
reasonably related to Executive’s performance of Executive’s duties hereunder.

6. Stock Options: Executive shall receive non-qualified stock options pursuant
to the Stock Incentive Plan and the Executive’s Stock Option Agreement.

 

BY:  

/s/ Steven J. Shangold, 3/25/2009

    BY:  

/s/ Murali Balasubramanyan, 3/25/2009

  Company / Date       Executive / Date



--------------------------------------------------------------------------------

Exhibit 1

Copy of Executive Employment Agreement dated October 11, 2001 (the “Agreement”)



--------------------------------------------------------------------------------

EXECUTIVE EMPLOYMENT AGREEMENT

This Agreement is made as of the latest date indicated below between Emplifi
Inc., a Pennsylvania corporation (hereinafter called the “Company”) and the
undersigned employee, Murali Balasubramanyam (hereinafter called the
“Executive”).

WHEREAS, this Agreement is a term and condition of Executive’s employment and is
made in consideration for employment, wages and benefits offered to Executive
contemporaneously with this Agreement; and

WHEREAS, this Agreement is necessary for the protection of Company’s legitimate
and protectible business interests in its customers, prospective customers,
accounts and confidential, proprietary and trade secret information.

NOW THEREFORE, for the consideration set forth herein, the receipt and
sufficiency of which are acknowledged by the parties, and intending to be
legally bound hereby, Company and Executive agree as follows:

1. DEFINITIONS. As used herein:

(a) “Company” shall mean Emplifi Inc. and any affiliate or joint venture of
Emplifi Inc., including any direct or indirect parent or subsidiary of Emplifi
Inc., as well as any of their respective operating divisions.

(b) “Confidential Information” shall include, but is not necessarily limited to,
any information which may include, in whole or part, information concerning the
Company’s accounts, sales, sales volume, sales methods, sales proposals,
customers or prospective customers, prospect lists, Company manuals, formulae,
products, processes, methods, financial information or data, compositions,
ideas, improvements, inventions, research, computer programs, computer related
information or data, system documentation, software products, patented products,
copyrighted information, know how and operating methods and any other trade
secret or proprietary information belonging to the Company or relating to the
Company’s affairs that is not public information.

(c) “Customer(s)” shall mean any individual, corporation, partnership, business
or other entity, whether for-profit or not-for-profit (i) whose existence and
business is known to Executive as a result of Executive’s access to the
Company’s business information, Confidential Information, customer lists or
customer account information; (ii) that is a business entity or individual with
whom the Company has contracted or negotiated during the one (1) year period
preceding the termination of Executive’s employment; or (iii) who is or becomes
a prospective client, customer or acquisition candidate of the Company during
the period of Executive’s employment.

(d) “Competing Business” shall mean any individual, corporation, partnership,
business or other entity which operates or attempts to operate a business which
provides, designs, develops, markets, engages in, invests in, produces or sells
any products, services, or businesses which are the same or similar to those
produced, marketed, invested in or sold by the Company.



--------------------------------------------------------------------------------

2. DUTIES. Executive, who is employed as an at-will employee in the position set
forth on Attachment A hereof as of the date of this Agreement, agrees to be
responsible for such duties as are commensurate with and required by such
position and any other duties as may be assigned to Executive by Company from
time to time. Executive further agrees to perform Executive’s duties in a
diligent, trustworthy, loyal, businesslike, productive, and efficient manner and
to use Executive’s best efforts to advance the business and goodwill of Company.
Executive further agrees to devote all of Executive’s business time, skill,
energy and attention exclusively to the business of the Company and to comply
with all rules, regulations and procedures of the Company. During the term of
this Agreement, Executive will not engage in any other business for Executive’s
own account or accept any employment from any other business entity, or render
any services, give any advice or serve in a consulting capacity, whether
gratuitously or otherwise, to or for any other person, firm or corporation,
other than as a volunteer for charitable organizations, without the prior
written approval of the Company, which shall not be unreasonably withheld.

3. COMPENSATION. Executive’s annual base salary and other compensation as of the
date of this Agreement are as set forth on Schedule A hereto. Said wages and
compensation are subject to being reviewed and modified annually by the Company.
The Company shall be entitled to withhold from any payments to Executive
pursuant to the provisions of this Agreement any amounts required by any
applicable taxing or other authority, or any amounts loaned to Executive by the
Company.

4. BENEFITS. Executive is eligible for the standard Company benefits which may
be modified by the Company.

5. POLICIES AND PRACTICES. Executive agrees to abide by all Company rules,
regulations, policies, practices and procedures which the Company may amend from
time to time.

6. AGREEMENT NOT TO COMPETE. In order to protect the business interest and good
will of the Company with respect to Customers and accounts, and to protect
Confidential Information, Executive covenants and agrees that for the entire
period of time that this Agreement remains in effect, and for a period of one
(1) year after termination of Executive’s employment for any reason, Executive
will not:

(a) directly or indirectly contact any Customer of the Company for the purpose
of soliciting such Customer to purchase, lease or license a product or service
that is the same as, similar to, or in competition with those products and/or
services made, rendered, offered or under development by the Company;

(b) directly or indirectly employ, or knowingly permit any company or business
directly or indirectly controlled by Executive to employ any person who is
employed by the Company at any time during the term of this Agreement, or in any
manner facilitate the leaving of any such person from his or her employment with
the Company;

(c) directly or indirectly interfere with or attempt to disrupt the
relationship, contractual or otherwise, between the Company and any of its
employees or solicit, induce, or attempt to induce employees of the Company to
terminate employment with the Company and become self-employed or employed with
others in the same or similar business or any product line or service provided
by Company; or



--------------------------------------------------------------------------------

(d) directly or indirectly engage in any activity or business as a consultant,
independent contractor, agent, employee, officer, partner, director or
otherwise, alone or in association with any other person, corporation or other
entity, in any Competing Business operating within the United States or any
other country where the Executive has worked and/or conducted business for the
Company within the one (1) year period prior to the termination of Executive’s
employment.

Executive acknowledges that the Company is engaged in business throughout the
United States, as well as in other countries and that the marketplace for the
Company’s products and services is worldwide. Executive further covenants and
agrees that the geographic, length of term and types of activities restrictions
(non-competition restrictions) contained in this Agreement are reasonable and
necessary to protect the legitimate business interests of the Company because of
the scope of the Company’s business.

In the event that a court of competent jurisdiction shall determine that one or
more of the provisions of this Paragraph 6 is so broad as to be unenforceable,
then such provision shall be deemed to be reduced in scope or length, as the
case may be, to the extent required to make this Paragraph enforceable. If the
Executive violates the provisions of this Paragraph 6, the periods described
therein shall be extended by that number of days which equals the aggregate of
all days during which at any time any such violations occurred. Executive
acknowledges that the offer of employment by the Company, or any other
consideration offered for signing this agreement, is sufficient consideration
for Executive’s agreement to the restrictive covenants set forth in this
Paragraph 6. Executive agrees that Executive’s signing of an Employment
Agreement containing the restrictive covenants set forth herein was a condition
precedent to Executive’s employment with the Company.

7. NONDISCLOSURE AND NONUSE OF CONFIDENTIAL INFORMATION. The Executive covenants
and agrees during Executive’s employment or any time after the termination of
such employment, not to communicate or divulge to any person, firm, corporation
or business entity, either directly or indirectly, and to hold in strict
confidence for the benefit of the Company, all Confidential Information except
that Executive may disclose such Information to persons, firms or corporations
who need to know such Information during the course and within the scope of
Executive’s employment. Executive will not use any Confidential Information for
any purpose or for Executive’s personal benefit other than in the course and
within the scope of Executive’s employment. Executive agrees to sign and abide
by the terms and conditions of the Company’s Confidential Information and
Intellectual Property Protection Agreement, a copy of which is attached hereto
as Schedule C and incorporated as though fully set forth herein.

8. TERMINATION. This Agreement may be terminated by either party with or without
cause under the following conditions:

(a) With Cause Termination. Executive may be terminated from employment with
“cause.” “Cause” shall mean (i) the commission of a crime involving moral
turpitude, theft, fraud or deceit; (ii) conduct which brings the Company or any
of its related entities into public disgrace or disrepute, (iii) substantial or
continued unwillingness to perform duties as reasonably directed by Executive’s
supervisors or the Board of Directors; (iv) gross negligence or deliberate
misconduct; or (v) any material breach of paragraphs 6 or 7 of this Agreement,
or Executive’s Confidential Information and Intellectual Property Protection
Agreement. In the event that Executive is terminated with “cause,” the Company
may immediately cease payment of any further wages, benefits or other
compensation hereunder. Executive acknowledges that Executive has continuing
obligations under this Agreement including, but not limited to Paragraphs 6 and
7, in the event that Executive is terminated with cause. Executive agrees to
provide Company with thirty (30) days notice should Executive voluntarily decide
to separate from Executive’s employment.



--------------------------------------------------------------------------------

(b) Without Cause. In the event that Executive’s employment is terminated
without cause, Executive will be paid six (6) months severance (“Severance
Period”) at Executive’s last base salary. All payments referenced herein, less
appropriate deductions, will be paid as salary continuation pursuant to the
Company’s regular schedule and payroll practices. Executive shall be entitled to
continue in the Company’s health, dental, vision and life insurance plans at the
same benefit level existing at the time of employment termination during the
Severance Period. In the event that Executive obtains employment with another
employer during the Severance Period and said new employer provides similar
benefits, Executive’s right to receive further benefits (excluding salary and
vesting of options) shall terminate upon receipt of said benefits from
Executive’s new employer. Executive shall not be entitled to any salary or
benefits other than those stated herein. Executive acknowledges Executive’s
continuing obligations under this Agreement including, but not limited to
Paragraphs 6, and 7, in the event that Executive is terminated without cause.
Executive further acknowledges that the payment of any severance under this
Agreement is conditioned upon Executive first signing an agreement and release
of all claims against the Company in a form similar to the one attached hereto
as Schedule ” ”.

9. TERM. Executive’s employment shall continue from year to year or until such
employment is terminated in accordance with the provisions of Paragraph 8.

10. EQUITABLE RELIEF; FEES AND EXPENSES. Executive stipulates and agrees that
any breach of this Agreement by Executive will result in immediate and
irreparable harm to the Company, the amount of which will be extremely difficult
to ascertain, and that the Company could not be reasonably or adequately
compensated by damages in an action at law. For these reasons, the Company shall
have the right, without objection from Executive, to obtain such preliminary,
temporary or permanent injunctions or restraining orders or decrees as may be
necessary to protect the Company against, or on account of, any breach by
Executive of the provisions of this Agreement without the need to post bond.
Such right to equitable relief is in addition to all other legal remedies the
Company may have to protect its rights. In the event the Company obtains any
such injunction, order, decree or other relief, in law or in equity, Executive
shall be responsible for reimbursing the Company for all costs associated with
obtaining the relief, including reasonable attorneys’ fees, and expenses and
costs of suit. Executive further covenants and agrees that any order of court or
judgment obtained by the Company which enforces the Company’s rights under this
Agreement may be transferred, without objection or opposition by Executive, to
any court of law or other appropriate law enforcement body located in any other
state in the U.S.A. or any other country in the world where Company does
business, and that said court or body shall give full force and effect to said
order and or judgment.

11. EMPLOYMENT DISPUTE SETTLEMENT PROCEDURE-WAIVER OF RIGHTS. In consideration
of the Company employing Executive and the wages and benefits provided under
this Agreement, Executive and the Company each agree that, in the event either
party (or its representatives, successors or assigns) brings an action in a
court of competent jurisdiction relating to Executive’s recruitment, employment
with, or termination of employment from the Company, the plaintiff in such
action agrees to waive his, her or its right to a trial by jury, and further
agrees that no demand, request or motion will be made for trial by jury.

In consideration of the Company employing Executive, and the wages and benefits
provided under this Agreement, Executive further agrees that, in the event that
Executive seeks relief in a court of competent jurisdiction for a dispute
covered by this Agreement, the Company



--------------------------------------------------------------------------------

may, at any time within 60 days of the service of Executive’s complaint upon the
Company, at its option, require all or part of the dispute to be arbitrated by
one arbitrator in accordance with the rules of the American Arbitration
Association. Executive agrees that the option to arbitrate any dispute is
governed by the Federal Arbitration Act, and is fully enforceable. Executive
understands and agrees that, if the Company exercises its option, any dispute
arbitrated will be heard solely by the arbitrator, and not by a court. The
parties agree that the prevailing party shall be entitled to have all of their
legal fees paid by the non-prevailing party. This pre-dispute resolution
agreement will cover all matters directly or indirectly related to Executive’s
recruitment, employment or termination of employment by the Company; including,
but not limited to, claims involving laws against any form of discrimination
whether brought under federal and/or state law, and/or claims involving
co-employees, but excluding Worker’s Compensation Claims.

THE RIGHT TO A TRIAL, AND TO A TRIAL BY JURY, IS OF VALUE. YOU MAY WISH TO
CONSULT AN ATTORNEY PRIOR TO SIGNING THIS AGREEMENT. IF SO, TAKE A COPY OF THIS
AGREEMENT WITH YOU. HOWEVER, YOU WILL NOT BE OFFERED EMPLOYMENT UNDER THIS
AGREEMENT UNTIL THIS AGREEMENT IS SIGNED AND RETURNED BY YOU.

12. AMENDMENTS. No supplement, modification, amendment or waiver of the terms of
this Agreement shall be binding on the parties hereto unless executed in writing
by the party to be bound thereby. No waiver of any of the provisions of this
Agreement shall be deemed to or shall constitute a waiver of any other
provisions hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver unless otherwise expressly provided. Any failure to insist
upon strict compliance with any of the terms and conditions of this Agreement
shall not be deemed a waiver of any such terms or conditions.

13. ACKNOWLEDGMENTS OF EXECUTIVE. Executive hereby acknowledges and agrees that:
(a) this Agreement is necessary for the protection of the legitimate business
interests of the Company; (b) the restrictions contained in this Agreement may
be enforced in a court of law whether or not Executive is terminated with or
without cause or for performance related reasons; (c) Executive has no intention
of competing with the Company within the limitations set forth above;
(d) Executive has received adequate and valuable consideration for entering into
this Agreement; (e) Executive’s covenants shall be construed as independent of
any other provision in this Agreement and the existence of any claim or cause of
action Executive may have against the Company, whether predicated on this
Agreement or not, shall not constitute a defense to the enforcement by Company
of these covenants; and (f) the execution and delivery of this Agreement is a
mandatory condition precedent to the Executive’s receipt of the consideration
provided herein.

14. FULL UNDERSTANDING. Executive acknowledges that Executive has been afforded
the opportunity to seek legal counsel, that Executive has carefully read and
fully understands all of the provisions of this Agreement and that Executive, in
consideration for the compensation set forth herein, is voluntarily entering
into this Agreement.

15. ENTIRE AGREEMENT. This Agreement supercedes all prior agreements written or
oral, between the parties hereto concerning the subject matter hereof.

16. SEVERABILITY. This Agreement supersedes all prior agreements, written or
oral, between the parties hereto concerning the subject matter hereof. Whenever
possible, each provision of this Agreement shall be interpreted in such manner
as to be effective and valid under



--------------------------------------------------------------------------------

applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein. The
restrictive covenants stated herein may be read as if separate and apart from
this Agreement and shall survive the termination of Executive’s employment with
the Company for any reason.

17. OTHER AGREEMENTS. Executive represents and warrants that Executive is not a
party to or otherwise subject to or bound by the terms of any contract,
agreements or understandings that would affect Executive’s right or abilities to
perform under this Agreement. Executive specifically represents that Executive
will not use any confidential information obtained from Executive’s prior
employer(s) in the performance of Executive’s duties herein and is not subject
to any other restrictive covenants or non-competition agreements.

18. CHOICE OF LAW, JURISDICTION AND VENUE. The parties agree that this Agreement
shall be deemed to have been made and entered into in Allegheny County,
Pennsylvania and that the Law of the Commonwealth of Pennsylvania shall govern
this Agreement, without regard to conflict of laws principles. Jurisdiction and
venue is exclusively limited in any proceeding by the Company or Executive to
enforce their rights hereunder to any court or arbitrator geographically located
in Allegheny County, Pennsylvania. The Executive hereby waives any objections to
the jurisdiction and venue of the courts in or for Allegheny County,
Pennsylvania, including any objection to personal jurisdiction, venue, and/or
forum nonconveniens, in any proceeding by the Company to enforce its rights
hereunder filed in or for Allegheny County, Pennsylvania. Executive agrees not
to object to any petition filed by the Company to remove an action filed by
Executive from a forum or court not located in Allegheny County, Pennsylvania.

19. SUCCESSORS IN INTEREST. This Agreement shall be binding upon and shall inure
to the benefit of the successors, assigns, heirs and legal representatives of
the parties hereto. The Company shall have the right to assign this Agreement in
connection with a merger, consolidation or restructuring involving the Company,
or a sale or transfer of the business and/or any assets of the Company, and
Executive agrees to be obligated by this Agreement to any successor, assign or
surviving entity. Any successor to the Company is an intended third party
beneficiary of this Agreement. Executive may not assign this Agreement.

20. NOTICES. All notices, requests, demands or other communications by the terms
hereof required or permitted to be given by one party to the other shall be
given in writing by personal delivery or by registered mail, postage prepaid,
addressed to such other party or delivered to such other party as follows:

 

(a)    to the Company at:    1000 Commerce Drive, Suite 500    Pittsburgh, PA
15275    Attention:         Steven J. Shangold, Chief Executive Officer (b)   
to the Executive at:    2227 Montgomery Road    Sewickly, PA 15143   
Attention:       Murali Balasubramanyam



--------------------------------------------------------------------------------

or at such other address as may be given by either of them to the other in
writing from time to time, and such notices, requests, demands, acceptances or
other communications shall be deemed to have been received when delivered or, if
mailed, three (3) Business Days after the day of mailing thereof; provided that
if any such notice, request, demand or other communication shall have been
mailed and if regular mail service shall be interrupted by strikes or other
irregularities, such notices, requests, demands or other communications shall be
deemed to have been received when delivered or, if mailed, three (3) Business
Days from the day of the resumption of normal mail service.

21. COUNTERPARTS; TELECOPY. This Agreement may be executed in counterparts, each
of which will be deemed an original, but all of which together will constitute
one and the same instrument. Delivery of executed signature pages by facsimile
transmission will constitute effective and binding execution and delivery of
this Agreement.

22. HEADINGS. The headings used in this Agreement are for convenience only and
are not to be considered in construing or interpreting this Agreement.

23. SURVIVABILITY. The terms of this Agreement survive the termination of
Executive’s employment with the Company for any reason.

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ AND FULLY UNDERSTAND ALL OF THE
PROVISIONS OF THIS AGREEMENT AND THAT I AM VOLUNTARILY ENTERING INTO THIS
AGREEMENT.



--------------------------------------------------------------------------------

EMPLIFI, INC.     EXECUTIVE BY:  

/s/ Steven J. Shangold

    BY:  

/s/ Murali Balasubramanyan

  (Authorized Signature)       (Authorized Signature) NAME:  

Steven J. Shangold

    NAME:  

Murali Balasubramanyan

  (Type or Print)       (Type or Print) TITLE:  

President & CEO

    TITLE:  

Vice President

DATE:  

10/11/2001

    DATE:  

10/11/2001



--------------------------------------------------------------------------------

ATTACHMENT A

1. Position: Sr. Vice President

2. Base Salary: $5,192.30 Bi-weekly.

3. Benefits: Executive is eligible for standard company benefits in the same
manner as other executives of the Company.

4. Expenses: The Company will reimburse all properly documented expenses
reasonably related to Executive’s performance of Executive’s duties hereunder.

5. Bonus: Target bonus of $120,000 annually based on performance and is
proportional to the percentage of (mutually agreed upon) goals achieved during
the year.



--------------------------------------------------------------------------------

Schedule B

CONFIDENTIAL INFORMATION AND INTELLECTUAL PROPERTY PROTECTION AGREEMENT

This Agreement is made and entered into to be effective as of the date set forth
below, by and between Emplifi Inc., a Pennsylvania corporation, (hereinafter
called “the Company”) and the undersigned employee Murali Balasubramanyam,
(hereinafter called “Employee”).

WITNESSETH:

WHEREAS, Employee has been or will be employed by the Company in a capacity such
that, in the performance of Employee’s duties, Employee may acquire Confidential
Information or Trade Secrets (as those terms are defined below) relating to the
Company’s business (or that of its joint ventures, affiliated companies or its
clients) and Employee may develop copyrightable works, inventions or
improvements relating to the Company’s products and business (or that of its
affiliated companies or joint ventures); and

WHEREAS, it is the understanding between the Company and Employee that the
Company shall have certain rights in such Confidential Information, Trade
Secrets, copyrightable works, inventions and improvements;

NOW, THEREFORE, in consideration of the Company’s agreement to employ Employee
and the fees paid to Employee by the Company during Employee’s employment by the
Company, Employee agrees as follows:

1. Employee hereby acknowledges and agrees that each of the copyrightable works
authored by Employee (including, without limitation, all software and related
documentation and all web site designs), alone or with others, during Employee’s
employment by the Company shall be deemed to have been to be works prepared by
Employee within the scope of Employee’s employment by the Company and, as such,
shall be deemed to be “works made for hire” under the United States copyright
laws from the inception of creation of such works. In the event that any of such
works shall be deemed by a court of competent jurisdiction not to be a “work
made for hire,” this Agreement shall operate as an irrevocable assignment by
Employee to the Company of all right, title and interest in and to such works,
including, without limitation, all worldwide copyright interests therein, in
perpetuity. The fact that such copyrightable works are created by Employee
outside of the Company’s facilities or other than during Employee’s working
hours with the Company shall not diminish the Company’s rights with respect to
such works which otherwise fall within this paragraph. Employee agrees to
execute and deliver to the Company such further instruments or documents as may
be requested by the Company in order to effectuate the purposes of this
paragraph 1.

2. Employee shall promptly and fully disclose to the Company all inventions or
improvements made or conceived by Employee, solely or with others, during
Employee’s employment by the Company and, where the subject matter of such
inventions or improvements results from or is suggested by any work which
Employee may do for or on behalf of the Company or relates in any way to the
Company’s products or business (or that of its affiliated companies or joint
ventures), the Company shall have all rights to such inventions and
improvements, whether they are patentable or not. The fact that such inventions
and improvements are made or conceived by Employee outside of the Company’s
facilities or other than during Employee’s working hours with the Company shall
not diminish the Company’s rights with respect to such inventions or
improvements which otherwise fall within this paragraph 2.



--------------------------------------------------------------------------------

3. The Company shall have no rights pursuant to this Agreement in any invention
of Employee made during the term of Employee’s employment by the Company if such
invention has not arisen out of or by reason of Employee’s work with the Company
or does not relate to the products, business or operations of the Company or of
its affiliated companies or joint ventures, although Employee shall nonetheless
inform the Company of any such invention.

4. At the request of the Company, either during or after termination of
Employee’s employment by the Company, Employee shall execute or join in
executing all papers or documents required for the filing of patent applications
in the United States and such foreign countries as the Company may elect, and
Employee shall assign all such patent applications to the Company or its
nominee, and shall provide the Company or its agents or attorneys with all
reasonable assistance in the preparation and prosecution of patent applications,
drawings, specifications and the like, all at the expense of the Company, and
shall do all that may be necessary to establish, protect and maintain the rights
of the Company or its nominee in the inventions, patent applications and Letters
Patent in accordance with the spirit of this Agreement.

5. Employee shall treat as confidential all Trade Secrets and Confidential
Information belonging to the Company (or information belonging to third parties
to which the Company shall owe an obligation of secrecy) which is disclosed to
Employee, which Employee may acquire or develop or which Employee may observe in
the course of Employee’s employment by the Company and which at the time of
disclosure is not previously known by Employee and not known or used by others
in the trade generally, and Employee shall not disclose, publish or otherwise
use, either during or after termination of Employee’s employment by the Company,
any such Trade Secrets or Confidential Information without the prior written
consent of the Company. As used in this Agreement, “Confidential Information”
means the whole or any portion or phase of any data or information relating to
the Company’s services, products, processes or techniques relating to its
business or that of any of the Company’s clients, whether or not copyrighted,
patented or patentable. As used in this Agreement, “Trade Secret” means any
useful process, machine or other device or composition of matter which is new
and which is being used or studied by the Company and is not described in a
patent or described in any literature already published and distributed
externally by the Company; the source code or algorithms of any software
developed or owned by the Company; any formula, plan, tool, machine, process or
method employed by the Company, whether patentable or not, which is not
generally known to others; business plans and marketing concepts of the Company;
marketing or sales information of the Company; financial information or
projections regarding the Company or potential acquisition candidates of the
Company; financial, pricing and/or credit information regarding clients or
vendors of the Company; a listing of names, addresses or telephone numbers of
customers or clients of the Company; internal corporate policies and procedures
of the Company; and any other information falling under the definition of a
“Trade Secret” pursuant to the Uniform Trade Secrets Act (or, if applicable, the
version thereof adopted by Pennsylvania).

6. Upon termination of employment with Company for any reason, Employee shall
promptly deliver to Company the originals and copies of all correspondence,
drawings, manuals, computer related or generated information, letters, notes,
notebooks, reports, prospect lists,



--------------------------------------------------------------------------------

customer lists, flow charts, programs, proposals, and any documents concerning
Company’s business, Customers or suppliers and, without limiting the foregoing,
will promptly deliver to Company any and all other documents or materials
containing or constituting Confidential Information or Trade Secrets. Employee
agrees to maintain the integrity of all stored computer information and agrees
not to alter, damage or destroy said computer information before returning it to
Company.

2

7. Employee shall keep and maintain adequate and current written records of all
Trade Secrets and Confidential Information made by Employee (solely or jointly
with others) during the term of employment (“Records”). The Records may be in
the form of notes, sketches, drawings, flow charts, electronic data or
recordings, laboratory notebooks and any other format. The Records will be
available to and remain the sole property of the Company at all times. Employee
shall not remove such Records from the Company’s place of business except as
expressly peiinitted by the Company.

8. This Agreement shall in no way alter, or be construed to alter, the terms and
conditions of any Employment Agreement entered into by Employee with the
Company. The Company may utilize any portion of Employee’s Employment Agreement
to enforce the terms and conditions set forth herein and remedy any violation of
this Agreement. The Company has the exclusive right to assign this Agreement.

9. The parties agree that this Agreement shall be deemed to have been made and
entered into in Allegheny County, Pennsylvania and that the Law of the
Commonwealth of Pennsylvania shall govern this Agreement, without regard to
conflict of laws principles. Jurisdiction and venue is exclusively limited in
any proceeding by the Company or Employee to enforce their rights hereunder to
any court geographically located in Allegheny County, Pennsylvania. The Employee
hereby waives any objections to the jurisdiction and venue of the courts in or
for Allegheny County, Pennsylvania, including any objection to personal
jurisdiction, venue, and/or forum non-conveniens, in any proceeding by the
Company to enforce its rights hereunder filed in or for Allegheny County,
Pennsylvania. Employee agrees not to object to any petition filed by the Company
to remove an action filed by Employee from a forum or court not located in
Allegheny County, Pennsylvania.

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ AND FULLY UNDERSTAND ALL OF THE
PROVISIONS OF THIS AGREEMENT AND THAT I AM VOLUNTARILY ENTERING INTO THIS
AGREEMENT. I UNDERSTAND THAT I AM REQUIRED TO SIGN THIS AGREEMENT AS A CONDITION
OF MY EMPLOYMENT.

 

Signature: /s/ Murali Balasubramanyan

EMPLOYEE: Murali Balasubramanyan

Date: 10/11/2001



--------------------------------------------------------------------------------

SCHEDULE C

FORM OF GENERAL RELEASE

 

1. I, XXXX, for and in consideration of XXX, to be provided to me by iGate
Capital Holdings Inc. (the “Company”), and conditioned upon such payments and
provisions, do hereby REMISE, RELEASE, AND FOREVER DISCHARGE the Company and
each of its subsidiaries and affiliates, their officers, directors,
shareholders, partners, employees and agents, their respective successors and
assigns, heirs, executors and administrators (hereinafter collectively included
within the term the “Company”), acting in any capacity whatsoever, of and from
any and all manner of actions and causes of actions, suits, debts, claims and
demands whatsoever in law or in equity, which I ever had, now have, or hereafter
may have, or which my heirs, executors or administrators hereafter may have, by
reason of any after, cause or thing whatsoever from the beginning of my
employment with the Company to the date of these presents arising from or
relating in any way to my employment relationship, and the terms, conditions and
benefits payments resulting therefrom, my termination of my employment
relationship with the Company, including but not limited to, any claims which
have been asserted, could have been asserted, or could be asserted now or in the
future under any federal, state or local laws, including any claims under the
Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. §621 et seq., Americans
with Disabilities Act (“ADA”), 42 U.S.C. §2000e et seq., Title VII of the Civil
Rights Act of 1964, 42 U.S.C. §2000 et seq., Pennsylvania Wage Payment and
Collection laws, Pennsylvania Human Relations Act, Older Workers’ Benefit
Protection Act, Family and medical Leave Act, any contract between the Company
and me and my common law claims now or hereafter recognized and all claims for
counsel fees and costs.

 

2. Subject to the limitations of Section 1 above, I expressly waive all rights
afforded by any statute which expressly limits the effects of a release with
respect to unknown claims. I understand the significance of this release of
unknown claims and the waiver of statutory protection against a release of
unknown claims.

 

3.

I further agree and covenant that neither I, nor any person, organization or
other entity on my behalf, will file, charge, claim, sue or cause or permit to
be filed, charged, or claimed, any action for personal equitable, monetary or
other similar relief against the Company (including any action for damages,
injunctive, declaratory or other relief), arising from or relating in any way to
my employment relationship, and the terms, conditions and benefits payments
resulting therefrom, the termination of my employment relationship with the
Company, except as may be necessary to enforce the obligations of the Company to
me in accordance with the express terms of the agreement or under any other
plans or programs of the Company in which I participated and under which I have
accrued a benefit involving any matter occurring from the beginning of my
employment with the Company to the date of these presents, or involving my
continuing effects of any actions or practices which may have arisen or occurred
from the beginning of my employment with the Company to the date of these
presents, including any charge of discrimination under Title VII of Civil Rights
Act of 1964, or ADEA. In addition, I also agree and covenant that should I, or
any other person, organization or entity on my behalf, file, charge, claim, sue
or cause or permit to be filed, charged, or claimed, any action prohibited by
the proceeding sentence for personal equitable, monetary or other similar
relief, despite my agreement not to do so hereunder, or should I otherwise fail
to abide by any of the terms of this General Release, and any claim is made
against the Company that might result in



--------------------------------------------------------------------------------

 

liability of the Company to Executive, except to the extent not covered by this
General Release as slated above, then I will pay all of the costs and expenses
of the Company (including reasonable attorneys’ fees) incurred in the defense of
any such action or undertaking.

 

4. I hereby agree and recognize that my employment by the Company was
permanently and irrevocably severed on XXX and the Company has no obligation,
contractual or otherwise to me to hire, rehire or reemploy me in the future.

SAMPLE

 

5. I hereby agree and acknowledge that the payments and benefits provided by the
Company are to bring about an amicable resolution of my employment arrangements
and are not to be construed an admission of any violation of any federal, state
or local stature or regulation, or of any duty owed by the Company and that the
Agreement and this General Release are made voluntarily to provide an amicable
resolution of my employment relationship with the Company and the termination of
the Employment Agreement executed by me with the Company
on                    (Employment Agreement).

 

6. I hereby certify that I have read the terms of the General Release, that I
have been advised by the Company to discuss it with my attorney, and that I have
done so, and that I understand its terms and effects. I acknowledge, further,
that I am executing this General Release of my own volition with a full
understanding of its terms and effects and with the intention of releasing all
claims recited herein in exchange for the consideration described in the
Employment Agreement, which I acknowledge is adequate and satisfactory to me.
None of the above-named parties, nor their agents, representatives or attorneys
has made any representations to me concerning the terms of effects of this
General Release other than those contained herein.

 

7. I hereby acknowledge that I have been informed that I have the right to
consider the General Release for a period of 21 (twenty one) days prior to
execution. I also understand that I have the right to revoke this General
Releases for a period of 7 (seven) days following execution by giving the
written notice to the Company at iGATE Capital Corporation, Foster Plaza Ten,
680 Andersen Drive, Pittsburgh, PA 15220, Attention: Chief Executive Officer.

 

8. I hereby further acknowledge that the terms of Sections 6 and 7 of the
Employment Agreement continue to apply for the balance of the time periods
provided therein and that I will abide by and fully perform such obligations.

Intending to legally bound hereby, I execute the foregoing General Release
the            day of                    

Witness